EXAMINER'S COMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This notice of allowance is responsive to the amendment filed 03/15/2021.
Claims 23-35 are presently pending. 
Terminal Disclaimer
The terminal disclaimer filed on 03/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 84778384 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The terminal disclaimer noted above is sufficient to overcome the double patenting rejections from the previous Office action. That rejection is hereby withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:

23. (Currently amended) An intravascular probe comprising: 
a body having a wall defining a bore; 
a first optical fiber segment located within the bore, the first optical fiber segment having a first end and a second end; 
a second optical fiber segment having a longitudinal axis located within the bore, the second optical fiber segment having an angled end and an optical pressure transducer-facing end; 
an optical pressure transducer located within the bore and in optical communication with the first optical fiber segment and the optical pressure transducer-facing end; and 
a coating disposed on the angled end, the coating configured to receive light and transmit a first portion of the received light to the optical pressure transducer, wherein the first optical fiber segment is positioned to receive a first optical signal from the angled end, wherein the body further defines at least one opening from the bore to the environment by which pressure from the environment is transmitted to the optical pressure transducer.
Allowable Subject Matter
There being no outstanding rejection(s)/objections, pending claims 23-35 (hereby renumbered to claims 1-13 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Donagic et al., US 7684657. As to claim 23, Donagic et al., fails to disclose or render obvious combination of a first optical fiber segment, a second optical fiber segment having an angled end and an optical pressure inter alia,  a partial reflector located within the bore and positioned to reflect a first portion of light received from the first end of the optical fiber through the wall at an angle relative to the longitudinal axis, wherein the first end of the optical fiber is positioned to receive scattered light passing through the body and transmit the scattered light; and an optical pressure transducer located within the bore and positioned to receive a second portion of light transmitted through the partial reflector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        March 18, 2021